Kouei International

W853 Woods Centre

St. Johns Antigua

Harmonic Energy Inc.

3rd Floor, 207 Regent Street

London

U.K.

W1B 3HH

 

May 30th 2012

 

Dear Sirs,

 

Re: Extension to payment term of License Purchase Agreement of Tyrolysis
technology dated 14th March 2012.

 

We are in receipt of your first installment of $175,000, with regard to the
balance installments we will extend the payment due dates as follows:

 

Second payment of US $175,000 is due on/before June 30th 2013

Third (final) payment of US $175,000 is due on/before September 30th 2013.

 

Kindly follow these dates for your remittances.

 

Yours sincerely,

 

/s/ Kim Heungsoo

Kim Heungsoo

Kouei International Inc

 

 

